Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiments of claims 12, 13 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: (1) on page 11, lines 28 and 31, “spring end 19” should be “spring end 28”.  (2) on page 12, line 20, “16” should be “16’ ”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide sufficient information for the embodiments as claimed in claims 12-14.  The invention cannot be understood structurally and functionally.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, it is not clear exactly what “the movable shaft” is meant because the shaft can be immovable or movable relative to different components of the hinge.
In claim 1, lines 3-5 are confusing because it is not clear exactly how the “at least two mutually aligned friction springs” are related/linked to the “at least one friction spring”.  It cannot be understood whether the “at least two mutually aligned friction springs” and the “at least one friction spring” are referring to the same springs or different springs.   
In claim 1, line 6, it is not clear what structure “radial shoulders” is referring to and how the “radial shoulders” is related/linked to any components of the hinge.
In claim 3, line 1, “the bent friction spring” lacks proper antecedent basis.
In claim 3, line 4, it is not clear what structure “friction surface” is referring to.
In claim 4, it is not clear which of the springs “the friction spring” is referring to.  There are at least three friction springs in claim 1.
In claim 5, line 2, it is not clear which of the sleeves “the sleeve” is referring to.  there are at least two sleeves stated in claim 1.
In claim 5, lines 3-4, it is not clear what structure “the inner circumferential surface of the interior space” is referring to.
In claim 7, lines 2-3, “the front side” and  “the interior space” lack proper antecedent basis, and it is not clear which of the sleeves “the hinge sleeve” is referring to. 
In claim 8, “the rear and front ends” (lines 1-2) and “the transverse groove” (line 3) lack proper antecedent basis.
In claim 9, line 2, “the sleeve” should have been “the sleeve-shaped end piece”, in order to avoid confusion between the sleeves of the hinge.  Further in claim 9, line 2, “the transverse groove” lacks antecedent basis.
Claim 10 is confusing.  It is not clear exactly how “at least one friction spring” (lines 1-2) is related/linked to the springs of claim 1 and how many springs are exactly in the hinge.
In claim 11, line 1, it is not clear which of the friction springs “the friction spring” is referring to.  
In claim 11, line 2, it cannot be understood how “a first radial spring end” is related/linked to “a radial shoulders” stated in claim 1, as both the “shoulders” and the “first end” are connected to the hinge sleeve.   
In claim 12, line 1, it is not clear which of the friction springs “the friction spring” is referring to.  
In claim 12, “the longitudinal groove” (line 2) and “the second spring end” (line 3) lack antecedent basis.
In claim 12, line 4, it cannot be understood exactly what “a stop” is referring to.
In claim 12, line 3, “(abuts” is a typographical error.
Claims 13 and 14 cannot be understood structurally and functionally.  For example, it cannot be understood what “two hinge halves” and “three hinge halves” are referring to and how the “halves” are related/linked to components of claim 1.  “the fixed side” and “the loose side” cannot be understood.    
In claim 15, “act as a parallel spring assembly” is not understood.
In claim 17, lines 1-2, “the maximum configured friction” lacks antecedent basis.  “the first angular minutes during the rotation” is not understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10-11 and 15-17, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jean et al. ‘665 (US 2019/0040665 A1).
Regarding claim 1, Jean et al. shows a friction hinge including at least one first hinge sleeve (12) in alignment with at least one further hinge sleeve (22), a shaft (50) running through the hinge sleeves, and at least one friction spring (30) exerting a friction torque on the movable shaft, the at least one friction spring including at least two mutually aligned friction springs (35) that are connected to the first hinge sleeve via radial shoulders (33) and exert a friction torque on the shaft mounted in the further hinge sleeve.
As to claim 3, each of the bent friction springs (30) defines a circular opening (31) through which the shat is passed and in that, within the circular opening, the friction spring  is in friction contact with the outer circumference of the shaft via the friction surfaces.
As to claim 4, each of the friction springs has a shoulder (33) made of one piece of material and extending in the radial direction.
As to claim 5, each of the shoulders is mounted in a longitudinal groove (15) insider the first hinge sleeve and is introduced into the inner circumferential surface of the interior space of the first hinge sleeve.
As to claim 7, the shaft (50) is covered on the front side (stop end 54) by a sleeve-shaped end piece (serrated portion 53) which is inserted into the interior space of the further hinge sleeve and has a shoulder (any one of the serrations) extending in the radial direction and engaging with the form fit in a groove in the interior space of the further hinge sleeve (grooves in the sleeve is an inherent element to receive the serrations of the hinge shaft).  
As to claim 10, each friction spring is installed in a mirror-inverted manner with respect to an adjacent friction spring (see alternate orientations of the springs in fig. 1 and [0029]).
As to claim 11, each friction spring is only supported with a first radial spring end (33) on the longitudinal groove (15) of the first hinge sleeve designed as a stop surface  and in the second spring end (32a) abut against the shaft with a friction fit and is carried along by the shaft (see sectional view of figs. 4A and 4B).
As to claim 15, the at least two friction springs (35) have no mutual coupling and act as a parallel spring assembly (fig. 1, all springs are positioned parallel to one another).
As to claim 16, the friction springs are installed into the hinge either in a concealed or open manner (fig. 2, all springs are concealed).
As to claim 17, as best understood, the maximum configured friction is set in the first angular minutes during the rotation of the hinge sleeves and remains constant until the end position of the pivoting movement (the frictional torque is “uniform and stable”; [0029], lines 20-24). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jean et al. ‘665 in view of Huang ‘383 (US 6,871,383 B2).
Jean et al. discloses the invention as claimed except for the friction spring consists of a bent spring wire.  Instead, Jean et al. shows a clip spring (30).  Huang teaches a similar hinge including each friction spring (30) being formed with a bent spring wire and a shoulder (34) to be fixed to a hinge sleeve for generating frictional torque.  Because both Jean et al. and Huang teach methods of using springs to generate frictional torque, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one method for the other to achieve the predictable result of generating frictional torque between the hinge sleeve and the hinge shaft.
As to the number of turns of the spring, Huang doses not specifies the spring having at most two turns.  However, it would have been an obvious matter of design choice to select a spring with at least one and at most two turns to meet the required frictional torque (e.g., to increase or decrease the torque), since applicant has not disclosed herein that using a spring with at most two turns solves any stated problem or is for any particular purpose, and it appears that the spring of Huang, including more than two turns, would perform equally well for generating frictional torque in the hinge.
In the present condition, the examiner is unable to consider the relationship between the prior art and claims 12-14.
Claims 6, 8, and 9, as best as understood from the disclosure, may contain allowable subject matter if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
5,354,028 (Kitamura) shows a friction hinge having a friction spring with two turns.  The number of springs can be in sets of two to increase the torque.   
US 2012/0102675 A1 (Lee et al.) shows a friction hinge having a spring formed of a spring wire of square cross-section.
US 2011/0239408 A1 (Chang) shows a friction hinge including two opposite-oriented springs to provide friction in both closing and opening direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/            Primary Examiner, Art Unit 3677                                                                                                                                                                                            	CM
August 13, 2022